Per Curiam.
The suit was for divorce on account of alleged desertion. Vice-Chancellor Backes, who heard the case below, after examination of the evidence, came to the conclusion that petitioner had not shown that she was entitled, under the rules laid down in this state, to the divorce prayed; and, accordingly, dismissed the petition. Our own examination leads to a similar result. The decree of the court of chancery is therefore affirmed. .
For affirmance — Swayze, Trenchard, Parker, Kalisch, Black, Williams, Ackerson — 7.
For reversal — Bergen, Minturn, White, Heppenheimer, Taylor — 5.